 
 
I 
108th CONGRESS
2d Session
H. R. 4326 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2004 
Mr. Burgess introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To authorize an outpatient clinic to be established in Denton, Texas, for the Department of Veterans Affairs. 
 
 
1.Authorization of Department of Veterans Affairs outpatient clinic in Denton, TexasThe Secretary of Veterans Affairs may take such steps as necessary to establish an outpatient clinic in Denton, Texas. 
 
